Citation Nr: 1203526	
Decision Date: 01/31/12    Archive Date: 02/07/12

DOCKET NO.  06-11 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of a neck injury with herniated disk.

2.  Entitlement to service connection for residuals of a neck injury with herniated disk.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to April 1983.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran appeared for a hearing before a Decision Review Officer at the RO in November 2005 and at a hearing before the Board in April 2008.  

In a September 2010 decision, the Board denied the Veteran's claim for service connection for a neck disability. The Veteran appealed the Board decision to the United States Court of Appeals for Veterans Claims.  Pursuant to a Joint Motion for Remand, a June 2011 Order of the Court remanded the claim for readjudication in accordance with the Joint Motion for Remand.

The Veteran was advised in an August 2011 letter that the Veterans Law Judge who conducted the April 2008 hearing is no longer employed by the Board.  He was informed that the law requires that the Veterans Law Judge who conducts a hearing on appeal must participate in any decision made on that appeal.  38 U.S.C. § 7207(c) (West 2002); 38 C.F.R. § 20.707 (2011).  He was advised that his appeal may be reassigned to another Veterans Law Judge for a decision if he waived his right to another hearing.  38 C.F.R. § 19.3(b) (2011).  The Veteran submitted a response to the letter in August 2011 and indicated that he did not wish to appear at another hearing.

The issue of entitlement to service connection for neck injury with herniated disk is REMANDED to the RO via the Appeals Management Center in Washington, D.C.
FINDINGS OF FACT

1.  Service connection for a neck disability was denied by a June 1999 rating decision.  The Veteran did not appeal the denial.

2.  The evidence received since the June 1999 rating decision is new and raises a reasonable possibility of substantiating the underlying claim of service connection for a neck disability.


CONCLUSION OF LAW

New and material evidence sufficient to reopen a previously denied claim of service connection for a neck disability has been received.  38 U.S.C.A. §§ 1131, 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran originally submitted a claim of entitlement to service connection for a neck disability in March 1997.  The claim was denied by the RO in November 1997.  Notice of the denial and notice of appellate rights were provided that same month.  The Veteran submitted a timely notice of disagreement and a statement of the case was issued in January 1998.  The Veteran failed to file a substantive appeal and the RO's decision consequently became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2011).  The Veteran submitted a request to reopen his claim of entitlement to service connection for a neck disability in September 1998.  The claim was denied in a June 1999 rating decision for failure to submit new and material evidence.  The Veteran did not initiate an appeal and the RO's decision consequently became final.  As a result, service connection for a neck disability may now be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011); Manio v. Derwinski, 1 Vet. App. 140 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end.  Butler v. Brown, 9 Vet. App. 167 (1996).

Evidence is considered new if it was not of record at the time of the last final disallowance of the claim.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Finally, new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).

In determining whether evidence is new and material, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  New and material evidence is not required as to each previously unproven element of a claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

The evidence before VA at the time of the prior final denials consisted of the Veteran's service medical records, the Veteran's post-service medical records including private and VA treatment reports, and a VA examination report dated in August 1997.  The RO found that there was no nexus between a neck disability and service at the time of the November 1997 rating decision and no new and material evidence to reopen the claim at the time of the June 1999 rating decision.  

The Veteran submitted a claim to reopen his claim for service connection for a neck disability in December 2003.  Evidence received since the June 1999 rating decision consists of additional VA and private treatment reports and records from the Social Security Administration (SSA); lay statements from the Veteran, his family, and a fellow service member; a VA examination dated in February 2006; the Veteran's testimony from a hearing held in November 2005 before RO personnel; and his testimony from a hearing held before a Veterans Law Judge in April 2008.  

Because the evidence received since June 1999 was not previously of record, and because it addresses specifically the issues before the Board, the Board finds that the new evidence is material.  38 C.F.R. § 3.156 (2011).  The RO previously determined that there was no nexus between the Veteran's claimed neck disability and his military service.  Since the prior denial, the Veteran has submitted statements indicating that he has had pain since he suffered an upper back injury in service which supports his contention that his claimed neck disability is related to his military service.  Consequently, the Board concludes that the evidence is neither cumulative nor redundant, and that it raises a reasonable possibility of substantiating the claim.

Accordingly, the claim for service connection for residuals of a neck disability is reopened.  The claim for service connection for a neck disability will be remanded for additional development.


ORDER

The claim of entitlement to service connection for a neck disability is reopened.  To that extent only, the appeal is granted.


REMAND

As an initial matter, the Board notes that the parties to the Joint Motion for Remand determined that while the RO made an effort to acquire the Veteran's service medical records from Womack Army Medical Center, because the Veteran claims to have been airlifted to Fort Bragg Army Hospital following a neck injury during a training session in service, there was no indication that VA made any further attempt to obtain or investigate the existence of the records or inform the Veteran that the records were not available.  Therefore any other reasonably necessary attempts should be made to obtain such records and if no records are obtained, the Veteran she be informed that the records are not available.  

In this case, the Veteran claims that he sustained an injury to his upper back while in service and has suffered from a neck disability since that time.  While the Veteran was afforded a VA examination in February 2006 at which time the examiner concluded that it was less likely as not that the Veteran's current cervical spine disability was related to his initial injury in service and was more likely related to intervening injuries which occurred post-service.  However, the examiner failed to consider the Veteran's report of a continuity of symptomatology since service and the examiner failed to provide a rationale for the opinion.  In light of the in-service complaints, his statements regarding continuity of symptomatology, and the current complaints and treatment of record, the Board finds that another VA examination is necessary to decide the appeal.  38 C.F.R. § 3.159(c)(4) (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

VA outpatient treatment records dated through March 2008 have been associated with the claims file.  Because there may be outstanding VA medical records that contain information pertinent to the Veteran's claim, an attempt to obtain any VA records dated after March 2008 should be made.  38 C.F.R. § 3.159(c)(2) (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Contact any appropriate agency which may be in possession of the Veteran's service medical records from Fort Bragg.  If a search yields negative results, inform the Veteran of this fact and allow him the opportunity to provide said records.   

2.  Obtain any VA outpatient treatment records for the period from March 2008 to the present, which have not already been associated with the claims file.  Any other pertinent records identified by the Veteran should also be requested and associated with the claims file, if available. 

3.  Schedule a VA examination to determine the nature and etiology of any current neck disability.  The claims folder should be reviewed and that review should be indicated in the examination report.  The rationale for all opinions should be provided.  Specifically, the examiner should provide the following information:

(a)  Diagnose any current neck disability.

(b)  Is it at least as likely as not (50 percent or more probability) that any neck disability was incurred in or aggravated by the Veteran's service?  The examiner must consider the Veteran's statements regarding the incurrence of a neck injury in service, in addition to his statements regarding a continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  If the examiner determines that the Veteran's neck disability is related to post-service injuries, the examiner should so state.  The examiner should reconcile the opinion with the February 2006 VA opinion.  

4.  Then, readjudicate the claim.  If action remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


